          Case 1:19-mj-06087-MPK Document 132 Filed 03/22/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS



 UNITED STATES OF AMERICA

    v.                                                   No. 1:19-MJ-06087-MPK-3

 GAMAL ABDELAZIZ



                     NOTICE OF APPEARANCE OF BRIAN T. KELLY

         Please enter my appearance as counsel for Defendant Gamal Abdelaziz in the above-

captioned matter.


                                                             Respectfully submitted,

                                                             GAMAL ABDELAZIZ

                                                             By his attorney,

                                                              /s/ Brian T. Kelly
                                                             Brian T. Kelly (BBO No. 549566)
                                                             NIXON PEABODY LLP
                                                             53 State Street
                                                             Boston, MA 02109
                                                             617-345-1065
                                                             bkelly@nixonpeabody.com
Dated: March 22, 2019



                                 CERTIFICATE OF SERVICE

I hereby certify that a copy of the forgoing was filed electronically on March 22, 2019, and
thereby delivered by electronic means to all registered participants as identified on the Notice of
Electronic Filing.


                                                             /s/ Brian T. Kelly
                                                             Brian T. Kelly
